
	

114 HR 974 RH: Yellowstone and Grand Teton Paddling Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 285
		114th CONGRESS
		1st Session
		H. R. 974
		[Report No. 114–373]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mrs. Lummis introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 8, 2015
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 13, 2015
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to promulgate regulations to allow the use of
			 hand-propelled vessels on certain rivers and streams that flow in and
			 through certain Federal lands in Yellowstone National Park, Grand Teton
			 National Park, the John D. Rockefeller, Jr. Memorial Parkway, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Yellowstone and Grand Teton Paddling Act. 2.DefinitionsFor the purposes of this Act:
 (1)Hand-propelled vesselThe term hand-propelled vessel means a vessel designed for river travel that is propelled by one or more people using paddles or oars, such as canoes, inflatable kayaks, kayaks, packrafts, and rafts.
 (2)PaddlingThe term paddling means the use of hand-propelled vessels for descending, crossing, or otherwise floating upon rivers and streams.
			3.Promulgation of Regulations
 (a)In generalNot later than 3 years after the date on which funds are first made available for this section, the Secretary of the Interior shall promulgate regulations to allow the use of hand-propelled vessels on waters within Yellowstone National Park in the States of Idaho, Montana, and Wyoming, and Grand Teton National Park and the John D. Rockefeller, Jr. Memorial Parkway in the State of Wyoming. Waters where such use shall be allowed under the regulations shall include, at a minimum, the segments listed in subsection (b).
 (b)Applicable watersThe waters referred to in subsection (a) are the following: (1)Beaverdam creekThe approximately 5.6-mile segment of Beaverdam Creek from 8085’ to Yellowstone Lake.
 (2)Bechler riverThe approximately 17.4-mile segment of Bechler River from Three River Junction to the confluence with Falls River.
 (3)Boundary creekThe approximately 15.3-mile segment of Boundary Creek from 7455’ to the confluence with Bechler River.
 (4)Cache creekThe approximately 12.2-mile segment from 7737’ to the confluence with Lamar River. (5)Coulter creekThe approximately .9-mile segment from the Yellowstone National Park south boundary to the confluence with the Snake River.
 (6)Falls riverThe approximately 20.4-mile segment from 7316’ to the Yellowstone National Park south boundary. (7)Fan creekThe approximately 7.7-mile segment from Fan Creek upper forks (7526’) to the confluence with the Gallatin River.
 (8)Ferris forkThe approximately 1-mile segment from 7455’ to Three River Junction. (9)Firehole riverThe approximately 4.5-mile segment of campsite OA3 to Kepler Cascades.
 (10)Gallatin riverThe approximately 22.3-mile segment from 7650’ to the Yellowstone National Park northwest boundary. (11)Gardner riverThe approximately 23.6-mile segment from Fawn Creek to the confluence with Yellowstone River.
 (12)Grayling creekThe approximately 7.4-mile segment from Grayling Creek canyon mouth (7088’) to the Yellowstone National Park west boundary.
 (13)Gregg forkThe approximately 1.7-mile segment from 7795’ to Three River Junction. (14)Heart riverThe approximately 4.8-mile segment from Heart Lake to the confluence with Snake River.
 (15)Hellroaring creekThe approximately 6.4-mile segment from the Yellowstone National Park north boundary to the confluence with the Yellowstone River.
 (16)Howell creekThe approximately 5.4-mile segment from Howell Creek upper forks to the confluence with Mountain Creek.
 (17)Indian creekThe approximately 7.7-mile segment from 8030’ meadow to the confluence with Gardner River. (18)Lamar riverThe approximately 27.3-mile segment from 8167’ to Specimen Ridge trail.
 (19)Lamar riverThe approximately 7.5-mile segment from the top of Lamar Canyon (6478’) to the confluence with Yellowstone River.
 (20)Lewis riverThe approximately 8.5-mile segment from the top of Lewis Canyon (7730’) to the confluence with Snake River.
 (21)Little lamar riverThe approximately 3.7-mile segment from 8200’ to the confluence with the Lamar River. (22)Middle creekThe approximately 4-mile segment from 7265’ to the Yellowstone National Park east boundary.
 (23)Miller creekThe approximately 10-mile segment from 7655’ to the confluence with Lamar River. (24)Mountain ash creekThe approximately 5.7-mile segment from 6555’ to the confluence with Falls River.
 (25)Mountain creekThe approximately 7.9-mile segment from the Yellowstone National Park east boundary to the confluence with Yellowstone River.
 (26)Nez perce creekThe approximately 8.2-mile segment from 7310’ to Grand Loop Road. (27)Pebble creekThe approximately 10.3-mile segment from 7954’ trail crossing to the confluence with Soda Butte Creek.
 (28)Polecat creekThe approximately 2-mile segment from 7050’ to the Yellowstone National Park south boundary. (29)Robinson creekThe approximately 4.4-mile segment from 6555’ to the Yellowstone National Park southwest boundary.
 (30)Slough creekThe approximately 13.4-mile segment from the Yellowstone National Park north boundary to Slough Creek trail head/campground.
 (31)Snake riverThe approximately 31.8-mile segment from the Yellowstone National Park southeast boundary (8059’) to the Yellowstone National Park south boundary (6867’).
 (32)Soda butte creekThe approximately 10.3-mile segment from the Yellowstone National Park northeast boundary to the confluence with Amphitheater Creek.
 (33)Specimen creekThe approximately 2.6-mile segment from 7170’ to the confluence with the Gallatin River. (34)Thorofare creekThe approximately 4.4-mile segment from the Yellowstone National Park southeast boundary to the confluence with Yellowstone River.
 (35)Trail creekThe approximately 3-mile segment from Trail Lake to Yellowstone Lake. (36)Yellowstone riverThe approximately 36-mile segment, including Grand and Black canyons, from Sevenmile Hole to the Yellowstone National Park north boundary.
 (37)Yellowstone riverThe approximately 26.7-mile segment from Yellowstone National Park southeast boundary to Yellowstone Lake.
 (38)Arizona creekThe approximately 4.8-mile segment from the Grand Teton National Park east boundary to Jackson Lake.
 (39)Berry creekThe approximately 9.9-mile segment from 7560’ to Jackson Lake. (40)Buffalo fork riverThe approximately 8.7-mile segment from the Grand Teton National Park east boundary to the confluence with Snake River.
 (41)Cottonwood creekThe approximately 7.3-mile segment from Jenny Lake to the confluence with Snake River. (42)Ditch creekThe approximately 7.3-mile segment from the Grand Teton National Park east boundary to the confluence with Snake River.
 (43)Gros ventre riverThe approximately 12.7-mile segment from the Grand Teton National Park southeast boundary to the Grand Teton National Park south boundary.
 (44)Lake creekThe approximately 3.9-mile segment from Phelps Lake to the Grand Teton National Park south boundary.
 (45)Owl creekThe approximately 2.2-mile segment from 7312’ to the confluence with Berry Creek. (46)Pacific creekThe approximately 4.6-mile segment from the Grand Teton National Park northeast boundary to the confluence with Snake River.
 (47)Pilgrim creekThe approximately 6.8-mile segment from Grand Teton National Park northeast boundary to Jackson Lake.
 (48)Pilgrim creek east forkThe approximately .8-mile segment from the Grand Teton National Park northeast boundary to the confluence with Pilgrim Creek.
 (49)Polecat creekThe approximately 3.9-mile segment from the Yellowstone National Park south boundary to the confluence with Snake River.
 (50)Spread creekThe approximately 4.3-mile segment, including both channels of Spread Creek, from the Grand Teton National Park east boundary to the Snake River.
 (c)Applicable waters by boundariesThe boundaries of any river proposed in subsection (b) shall generally comprise that area measured within one-quarter mile from the ordinary high water mark on each side of the listed rivers and streams. This subsection shall not be construed to limit the scope of the regulation to address areas which may lie more than one-quarter mile from the ordinary high water mark on each side of the river.
 (d)Applicable lawsThe regulations required by subsection (a) shall be promulgated in accordance with— (1)laws, regulations, and policies generally applicable to units of the National Park System; and
 (2)sections 551 through 559 of title 5, United States Code (commonly known as the Administrative Procedure Act). (e)Commercial use (1)No expansion of useThe regulations issued under this section shall not consider any expansion of commercial use of hand-propelled vessels in the parks.
 (2)Savings provisionsNothing in this Act shall be construed as authorizing the commercial use of hand-propelled vessels. (f)Coordination of Recreational UseWhen promulgating regulations under this section, the Secretary of the Interior shall consult with the Director of the United States Fish and Wildlife Service and the Director of the National Park Service to help ensure that the regulations provide that recreational use of hand-propelled vessels on the Gros Ventre River within the National Elk Refuge adjacent to Grand Teton National Park is consistent with the requirements of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.).
 (g)Previous regulationsUpon issuance of the final regulations required by subsection (a), the following regulations shall have no force or effect:
 (1)Section 7.13(d)(4)(ii) of title 36, Code of Federal Regulations (regarding vessels on streams and rivers in Yellowstone National Park).
 (2)Section 7.22(e)(3) of title 36, Code of Federal Regulations (regarding vessels on lakes and rivers in Grand Teton National Park).
 (h)Cost recoveryThe Secretary is authorized to recover all costs, in accordance with section 103104 of title 54, United States Code, associated with monitoring the use of hand-propelled vessels, including the cost of inspecting and decontaminating vessels to prevent the introduction or spread of invasive or injurious species in Yellowstone National Park, Grand Teton National Park, and the John D. Rockefeller, Jr. Memorial Parkway.
			
	
		December 8, 2015
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
